Opinión concurrente emitida por el
Juez Asociado Señor Rebollo López.
Como hemos ya expresado en varias ocasiones, el uso indebido del vehículo procesal decisorio de la “opinión” puede hacerle un grave daño a la imagen y reputación del Tribunal. Nunca debemos perder de vista que las “opinio-nes” que emite el Tribunal tienen el propósito, y efecto, de *303establecer en nuestra jurisdicción nuevas normas de dere-cho, así como aclarar y despejar situaciones jurídicas com-plejas o confusas, y suplir “lagunas” en nuestro ordenamiento.
Cuando la “opinión” que se emite por el Tribunal en un caso en particular tiene la consecuencia de confundir no sólo a la judicatura sino que a los integrantes de la clase togada en general, no hay duda que el Tribunal no ha cum-plido con su principal obligación: la de pautar el derecho en nuestra jurisdicción en una forma clara y diáfana. La “Opi-nión” hoy emitida por una mayoría de los integrantes del Tribunal en el presente caso lamentablemente no cumple con ese objetivo.
M
Realmente desconocemos los motivos, o razones, que movieron a la mayoría a certificar la decisión emitida como una Opinión del Tribunal. No creemos que la norma juris-prudencial que la Opinión emitida intenta establecer —a los efectos de que el Art. 109 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 385, debe ser interpretado en forma “flexible”— ameritara la emisión de una “opinión del Tribunal”. Por otro lado, somos del criterio que nadie podrá descifrar, con certeza, que ha querido realmente decir el Tribunal con el término “flexible”.
Pensando en voz alta, en ayuda de la profesión, se nos ocurre pensar que el Tribunal se refiere a que las disposi-ciones del citado Art. 109 no son mandatorias y, por él con-trario, meramente directivas, o, que los jueces de instancia podrán ejercer su “discreción” al respecto.
En resumen, el ansia desmedida por publicar “opinio-nes” ha llevado, nuevamente, al Tribunal a certificar una *304ponencia como “Opinión” que no cualifica como tal. Es por ello que meramente concurrimos en el resultado(1)

 Somos del criterio que, en virtud a los hechos específicos del caso de epígrafe, es correcta la resolución que emitiera el tribunal de instancia en el presente caso. El peticionario realmente no ha demostrado que dicha resolución sea errónea; la misma merece nuestra deferencia.